Title: To George Washington from Brigadier General Anthony Wayne, 11 May 1780
From: Wayne, Anthony
To: Washington, George


          
            
              Dear General
              Philadelphia 1[1]th May 1780
            
            many Gentlemen in this place affect to be very Sanguine in the Defence of Charles town, & remain in the most unworthy state of torpidity,

waiting the Issue—whilst others are depressed or elevated (like the ebbing & flowing of the tide) upon the rect of every piece of Intelligence, either of a gloomy or pleasing complexion—but an equal supiness pervades the Whole, & when they are calling upon your Excellency for troops to send to the Southward—use no exertions to supply their places, or even to furnish provisions or other necessaries for those already on their march.
            I was in the lower Counties, or Delaware State, about eight days since, & found the Second Maryland brigade at Newport—Destitute of provision’s except what fish they took for themselves in netts borrowed for the purpose—when I arrived at Willmington I found the Artillery in the same situation—they had been some days there without a Commissary or any Supplies other than the scanty pittance they recd from the Inhabitance, who had employed a few fishermen to take herring for them.
            An omission of this Nature struck me so forceably—(altho’ not Immediately in the line of my duty) that I made a representation of it to the board of War, who have since put those troops in motion—but I believe without the least prospect of their arrival in time to afford any succour to Charlestown, notwiths[t]anding this an other Detatchment may probably be called for—& what service are we to expect from them adequate to the Certain loss, in sickness, Death & Desertion, that will Inevitably take place, thro’ a long & fatiguing March, in a Climate to which our people are not Inured.
            Is there no mode of giving some relief to the Southren States more sudden in it’s opperation—than any effect that the Detatching of troops from this army can possibly produce, may not part of those already on their march be Countermanded, is there no opening to strike the Enemy in the Vicinity of New York—such an event wou’d counter ballance the loss of Charles-town—but your Excellency can alone Determine—whether the State of your Army & resources are such as will justify the measure, or afford a probability of Success.
            You’l have the goodness to pardon this Intrusion & believe me in every Vicissitude of fortune Your Excellency’s Most Obt & very Huml. Sert
            
              Anty Wayne
            
          
          
            shou’d my attendance in Camp be of the least use—I shall hold myself in readiness at the shortest notice.
          
        